                                  UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DEITRICK                                                     )          Civil No.: 4:06-CV-1556
    Plaintiff                                                      )
                                                                   )          (BRANN, D.J.)
           v.                                                      )          (ARBUCKLE, M.J.)
                                                                   )
MARK A. COSTA, et al.,                                             )
   Defendants                                                      )

                                   MEMORANDUM
                     Defendant T. Yoncuski’s Motion for Sanctions (Doc. 453)

I.         INTRODUCTION

           On August 11, 2006, Plaintiff Donna Deitrick (“Plaintiff Deitrick”) initiated

this action against her ex-husband, several of her ex-husband’s friends and

relatives, and several members of the Shamokin Police Department. In short, this is

a civil rights case with related state law claims arising out of a bitter divorce.

Plaintiff Deitrick was the victim of the theft of a safe from her home during the

divorce. She claims the various defendants in this case conspired to commit or

cover up the theft. She also claims that her civil rights were violated by members

of the Shamokin Police Department.

           Presently before the Court is a Motion for Sanctions filed by Defendant

Thomas Yoncuski (“Defendant T. Yoncuski”). (Doc. 453). For the reasons

articulated below, is ORDERED that Defendant T. Yoncuski’s Motion for

Sanctions (Doc. 453) be GRANTED IN PART and DENIED IN PART.


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 1 of 18
II.        BACKGROUND & PROCEDURAL HISTORY

           The agonizing history of this case is well-known to the parties and

documented by multiple court orders. Since I write solely for the benefit of the

parties, I will dispense with a description of the details and instead will limit my

discussion to matters relevant to the current Motion only.

           There is no dispute that a safe was stolen from Plaintiff Deitrick’s home.

However, there is little agreement as to its contents, and more importantly, the

value of its contents. At some point—either before this lawsuit was initiated or

during the pendency of this action—some of the property contained in the stolen

safe was returned to Plaintiff Deitrick by the State Police.

           The safe held some valuables, including jewelry. There appears to be

considerable dispute concerning what jewelry was in the safe when it was stolen,

how much of that jewelry was returned by the State Police (and what items are still

missing), and the extent of the damage to the jewelry that was returned. Further

complicating matters, during the period at issue Plaintiff Deitrick was engaged in

the business of buying and selling jewelry at flea markets.

           On July 22, 2015, Plaintiff Deitrick was deposed. At her deposition, Plaintiff

Deitrick agreed to look for certain financial records—including records of the

jewelry brought and sold at flea markets—that were requested during discovery but

were never produced, including the following:


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 2 of 18
           a)         “Blue chew” book (not produced);

           b)         Records from Asbestos Removal Control, Inc. ("ARC"),
                      transferred at the finalization of the divorce (various records
                      produced with June 8, 2016, email, but unknown if all such
                      records in the control or possession of Plaintiff were
                      produced);

           c)         Any other tablet/booklet records of flea markets besides the
                      “blue chew” book; information referenced as being written in
                      at flea market on tablet, and then transferred to the blue chew
                      book (no responsive documents produced);

           d)         Any other documents utilized in connection with flea market
                      business, either given to the tax preparer or used to supply
                      information to the tax preparer for the flea market business
                      (no responsive documents produced);

           e)         Records of assets of ARC sold or otherwise disposed of by
                      Plaintiff with respect to the following assets:

                      1)         Pick-up truck (no responsive documents produced)

                      2)         Office trailer (no responsive documents produced)

                      3)         Cargo trailer (no responsive documents produced)

                      4)         Any other ARC assets which were scrapped, disposed
                                 of, sold, or traded by Plaintiff (no responsive documents
                                 produced);

           f)         Records regarding any transfers of property of ARC to
                      Plaintiff with respect to the following:

                      1)         Transfers of ARC real estate to Plaintiff (Deeds and
                                 other documentation were produced)

                      2)         Transfers of ARC personalty/personal property to
                                 Plaintiff (no responsive documents produced);


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 3 of 18
           g)         Plaintiff was to mark her July 22, 2015, Deposition Exhibit
                      No. 11 (54 pages of receipts) to indicate whether items
                      referenced therein were sold for scrap or retained by her.
                      Plaintiff was also to provide an Affidavit to verify that she
                      accurately marked the Exhibit No. 11 pursuant to this request.
                      (Neither an Affidavit nor a marked- up Exhibit No. 11 were
                      produced);

           h)         Provide last name of “Tony” who rented flea market spaces
                      from Plaintiff (not provided);

           i)         Copy of Plaintiff's 2014 tax return (Copy of Plaintiff's 2014
                      tax return was not produced. Plaintiff produced only a Tax
                      Return Transcript for 2014);

           j)         Records regarding any jewelry scrapped or sold to Gary
                      Smith or Adamstown (no responsive documents produced);
                      and,

           k)         Records of receipts for spaces rented at flea market (Penns
                      Cave rental spaces) (no responsive documents produced)

    (Doc. 453, ¶ 7).1

           On June 10, 2016, I held a telephone conference in this case. During that

    telephone conference, Plaintiff Deitrick noted that additional discovery responses

    had recently been provided to Defendants and agreed to promptly file an affidavit




1
  On June 19, 2018, Plaintiff Deitrick testified that when she sold items at flea
markets and craft shows it was her practice to write down a description of the item
sold and the amount of the sale on white loose-leaf paper. When she returned
home, Plaintiff Deitrick would then record her sales in a blue notebook. At some
point, though it is not clear when, the blue notebook containing all the records
from Plaintiff Deitrick’s jewelry sales at flea markets and craft shows was
destroyed after Plaintiff Detrick’s new puppy “Baby” chewed its pages. Thus, it is
referred to herein as the “Blue Chew” notebook.
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 4 of 18
 on ECF signed by Plaintiff Deitrick establishing the completeness and

 deficiencies in her responses. (Doc. 450).

           In his Motion, Defendant T. Yoncuski requests that: (1) specific evidence

and methods of proof be excluded due to Plaintiff Deitrick’s failure to provide this

evidence; (2) at trial, the jury be instructed of Plaintiff Deitrick’s failure to provide

this evidence; and, (3) a modest financial sanction of $750.00 to compensate him

for the time and expense of submitting multiple requests to obtain the records

promised. I have reproduced his specific requests below:


           10.        Moving Defendant, therefore, requests the following sanctions
                      due to Plaintiff's failure to comply with the June 10, 2016,
                      Order and for failing to cooperate and provide all discovery
                      requested at her July 22, 2015, deposition:

                      a)         Plaintiff shall be precluded from testifying or
                                 presenting evidence regarding damages or value with
                                 respect to any item which was allegedly purchased or
                                 obtained at a flea market, store, or elsewhere by Plaintiff.

                      b)         Plaintiff shall be precluded from testifying or
                                 presenting evidence regarding any item of damages
                                 which is related to the documentation and records which
                                 she failed to produce.

                      c)         Plaintiff shall be precluded from testifying or
                                 presenting evidence regarding the value of items based
                                 upon alleged receipts, appraisals, or any other
                                 documents which have been requested in discovery and
                                 not produced by Plaintiff.

                      d)         The jury will be instructed that Plaintiff failed to
                                 cooperate with discovery and failed to produce the
                                 requested documentation without a satisfactory
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 5 of 18
                                 explanation and, therefore, the jury may find that this
                                 evidence would have been unfavorable to Plaintiff's
                                 claims with respect to items being stolen, items not being
                                 returned, the condition of items returned to her, and the
                                 values of items which were allegedly stolen (after being
                                 returned to her) or allegedly not returned to her.

                      e)         The jury will be instructed that Plaintiff failed to
                                 cooperate with discovery and failed to produce the
                                 requested documentation without a satisfactory
                                 explanation and, therefore, the jury may find that this
                                 evidence would have shown that Plaintiff falsified her
                                 tax returns by failing to report income earned for all tax
                                 years referenced in discovery requests for which the
                                 above referenced records were not produced.

                      f)         Plaintiff shall pay reasonable attorney fees in the
                                 amount of $750.00 to Moving Defendant's counsel for
                                 the various letters and communications, as well as the
                                 preparation of this Motion and supporting Brief, in order
                                 to obtain Plaintiff's compl iance with the June 10,
                                 2016, Order and cooperation with providing records and
                                 other documents requested in discovery.

(Doc. 453, ¶ 10).

           On October 10, 2016, Plaintiff Deitrick filed a Brief in Opposition to

Defendant T. Yoncuski’s Motion for Sanction, in which she admits that certain

items could and should be excluded from the trial. (Doc. 455). She also urged the

Court to delay a decision on other items until the time of trial. Id. I have

summarized each of her responses to each of Defendant T. Yoncuski’s proposed

sanctions below:

        D10a. Plaintiff shall be precluded from testifying or presenting
        evidence regarding damages or value with respect to any item

o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 6 of 18
        which was allegedly purchased or obtained at a flea market, store,
        or elsewhere by Plaintiff.

        Pl Response: With respect to the request at 10(a) Plaintiff does not
        object so long as "elsewhere" does not include items which were
        allegedly in the safe. Further, the prohibition should not prevent
        Plaintiff, as she has repeatedly testified during depositions, that she did
        not sell safe items at the flea market and, further, that such items were
        what she considered to be "junk."

        D10b. Plaintiff shall be precluded from testifying or presenting
        evidence regarding any item of damages which is related to the
        documentation and records which she failed to produce.

        Pl Response: With respect to 10(b), Plaintiff's case for damages relates
        to two areas. The first is the damage to or loss of items from the safe.
        The second area revolves around the alleged police brutality claims.
        Plaintiff is not making a claim that the Defendants interfered with the
        flea market business or ARC. Those two areas appear to be the focus of
        the deficient discovery. So long as the proposed restriction does not
        apply to items from the safe or damages related to the police brutality
        claims, Plaintiff has no objection.

        10c. Plaintiff shall be precluded from testifying or presenting
        evidence regarding the value of items based upon alleged
        receipts, appraisals, or any other documents which have been
        requested in discovery and not produced by Plaintiff.

        Plaintiff’s response: 10(c) is not problematic to the Plaintiff as
        previous motion practice in this matter has settled that Plaintiff is
        entitled to provide her own, independent opinion of value concerning
        the jewelry in the safe.

        10d. The jury will be instructed that Plaintiff failed to cooperate
        with discovery and failed to produce the requested documentation
        without a satisfactory explanation and, therefore, the jury may
        find that this evidence would have been unfavorable to Plaintiff's
        claims with respect to items being stolen, items not being returned,
        the condition of items returned to her, and the values of items which

o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 7 of 18
        were allegedly stolen (after being returned to her) or allegedly not
        returned to her.

        Plaintiff’s response: Plaintiff would suggest that a decision on items
        10(d) and 10(e) should be deferred until the parties finalize all jury
        instructions for the case. In advance, though, Plaintiff would oppose
        10(d) as there does not appear to be a connection between the discovery
        items, which relate to ARC and flea market business records, and items
        stolen from the safe, not returned, their condition or value. Plaintiff's
        testimony is that she handled the safe jewelry differently than the flea
        market jewelry. No doubt defense counsel may have areas of cross-
        examination and impeachment they will wish to pursue, but it is
        Plaintiff's position that the requested jury instruction is not merited.

        10e. The jury will be instructed that Plaintiff failed to cooperate
        with discovery and failed to produce the requested documentation
        without a satisfactory explanation and, therefore, the jury may
        find that this evidence would have shown that Plaintiff falsified her
        tax returns by failing to report income earned for all tax years
        referenced in discovery requests for which the above referenced
        records were not produced.

        Plaintiff’s response: On 10(e), Plaintiff would suggest that this will
        largely depend on the nature of cross- examination by counsel.

        10f. Plaintiff shall pay reasonable attorney fees in the amount
        of $750.00 to Moving Defendant's counsel for the various letters
        and communications, as well as the preparation of this Motion and
        supporting Brief, in order to obtain Plaintiff's compl iance with
        the June 10, 2016, Order and cooperation with providing records
        and other documents requested in discovery.

        Plaintiff’s response: Plaintiff would suggest that this be deferred for
        post-verdict consideration along with the other sanctions motions.

(Doc. 455, pp. 3-5). Along with her response, Plaintiff Deitrick filed an affidavit in

which she admitted that she was not in possession of any records related to the

information requested by Defendant T. Yoncuski in his Motion. (Doc. 455-1).
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 8 of 18
           On March 30, 2018, I issued an Order in which I construed Defendant T.

Yoncuski’s Motion as a motion in limine and denied the Motion. (Doc. 467). I also

urged Defendant T. Yoncuski and Plaintiff Deitrick to attempt to resolve the

outstanding dispute and scheduled a hearing to resolve any remaining disputes, in

the event agreement could not be reached. Id. In the Order setting the hearing, I

instructed Plaintiff to be prepared to and provide an accurate and truthful

accounting of the property at issue in this case as outlined in the motion. (Doc.

467).

           The parties were unable to reach an agreement as to how Plaintiff Deitrick’s

failure to turn over the promised documents should be treated at trial.

           On June 19, 2018, I held a hearing to assist in resolving this matter. Plaintiff

Deitrick was the only witness. During the June 2018 hearing, Plaintiff Deitrick

testified about her efforts to locate specific items requested in discovery.

        Plaintiff Deitrick’s testimony at the June 19, 2018 hearing did little to lessen

the confusion around her discovery responses. The first time she was asked to look

at a document during her testimony she announced that she forgot her glasses and

could not read well without them. She testified frequently that she “did not know”

and “could not remember” when asked about specific items of discovery. Her

answers about the steps she took to search for missing items after her July 22, 2015

deposition were either vague or confusing, or both. She did say at least three times

o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                             Page 9 of 18
that she has a bad memory, and in fairness this case has gone on a long time, and in

a lot of different courts. Ultimately her credibility in this case will be determined

by the jury.

III.       LEGAL STANDARD

           Rule 37(b)(2) of the Federal Rules of Civil Procedure authorizes the

imposition of sanctions against a party who fails to comply with a discovery order.

DiGregorio v. First Rediscount Corp., 506 F.2d 781, 788 (3d Cir. 1974). “The

choice of an appropriate sanction generally is committed to the sound discretion of

the district court.” DiGregorio v. First Rediscount Corp., 506 F.2d at 788 (citation

omitted). “Sanctions for violation of Rule 37(b)(2)(A) include orders by the court

ranging from designating that certain facts be admitted, to prohibiting the

disobedient party from supporting or opposing designated claims or defenses, to

monetary damages or even the dismissal of all or part of the action.” Craig v.

Kelchner, No. 3:07-CV-1157, 2010 WL 528331 (M.D. Pa. Feb. 11, 2010) (citing

Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii)). In addition, Fed. R. Civ. P. 37(b)(2)(C)

provides for the sanction of reasonable expenses including attorney fees against a

party failing to comply with an Order.

           Moreover, Rule 37(c)(l) provides that sanctions may be imposed for a failure

to disclose or supplement discovery responses. “If a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 10 of 18
allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(l ). “In addition to or instead of this sanction, the court,

on motion and after giving an opportunity to be heard: (A) may order payment of

the reasonable expenses, including attorney's fees, caused by the failure; (B)

may inform the jury of the party’s failure; and (C) may impose other

appropriate sanctions, including any of the orders listed in Rule 37(b)(2)(A)(i)-

(vi).” F. R. Civ. P. 37(c)( l )(A-C).

            In imposing sanctions, the sanction must be specifically related to the

particular claim or claims at issue in the Order to provide discovery violated by

the offending party. Furthermore, the Court must “assess the culpability of

the offending party and the prejudice to the party seeking sanctions” in

determining the appropriate sanction. Craig v. Kelchner, Civil No. 3:07-CV-

1157, 2010 WL 528331 (M.D. Pa. 2010) (citation omitted).

IV.        DISCUSSION

           The type of sanctions requested by Defendant T. Yoncuski involve three

categories of relief. First, Defendant T. Yoncuski’s requests in Paragraphs 10(a),

10(b), and 10(c) of this Motion relate to restrictions on the scope of Plaintiff

Deitrick’s testimony during trial. Second, Defendant T. Yoncuski’s requests in

Paragraphs 10(d) and 10(e) of his motion relate to curative jury instructions. Third,


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 11 of 18
in paragraph 10(f) of his Motion, Defendant Yoncuski requests monetary sanctions

in the amount of $750.00 for the expenses outlaid in his attempt to get information

from Plaintiff Deitrick about materials that she agreed to look for—and produce, if

available. I will address the matter of whether sanctions are appropriate, as well as

each category of Defendant T. Yoncuski’s proposed sanctions below.

           A.         WHETHER DISCOVERY SANCTIONS ARE WARRANTED IN THIS CASE

           Defendant T. Yoncuski argues that sanctions are warranted in this case for

several reasons.

           First, he argues that Plaintiff Deitrick exhibited bad faith by failing to

produce—or provide any information regarding the existence of—the documents

she promised to look for during her deposition in July 2015. (Doc. 454, p. 7).

Defendant T. Yoncuski sent at least (3) letters to follow up on the representations

made by Plaintiff Deitrick regarding the information requested. Id. These letters

are dated October 22, 2015, January 8, 2016, and May 12, 2016. Id.

           Second, he argues that Plaintiff demonstrated bad faith because she failed to

promptly comply with this Court’s Order dated June 10, 2010. (Doc. 454, p. 9)

(citing Doc. 450). This Order—which was written to memorialize agreements

made during a telephonic conference to address outstanding disputes—states:

           Counsel for the Plaintiff has indicated that he does not intend to seek
           any additional discovery. Plaintiff’s Counsel provided additional
           discovery responses to all Defendants via Dropbox on June 8, 2016.
           Plaintiff’s counsel promised to promptly provide an affidavit from the
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 12 of 18
           Plaintiff establishing the completeness or deficiencies in her discovery
           responses. That affidavit should be filed via ECF and served on all
           parties.

(Doc. 450, ¶ 2). As of the date Defendant T. Yoncuski filed his Motion, on

September 9, 2016, no affidavit had been filed via ECF or served on all the parties.

Plaintiff Deitrick did, however, attach the requested affidavit to her response to

Defendant T. Yoncuski’s Motion for Sanctions. (See Doc. 455-1). Plaintiff

Deitrick admits that affidavit was not timely filed, and explains that it was not filed

due to lack of diligence by Plaintiff Deitrick, but rather by oversight of counsel.

(Doc. 455, p. 1).

           Third, he argues that the record in this case shows that Plaintiff Deitrick has

a history of failing to cooperate with discovery requests, has provided evasive or

incomplete discovery responses, and has violated court orders directing her to

provide discovery. (Doc. 454, p. 10).

           He concludes that Plaintiff Deitrick’s conduct has resulted in prejudice to

him, and to the other remaining Defendants, as Plaintiff Deitrick’s failure to

provide this relevant information has interfered with their ability to prepare a

defense. Id.

           In response, Plaintiff Deitrick argues that Defendant T. Yoncuski’s Motion

for Sanctions should be adjudicated, at least in part, as a motion in limine with




o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 13 of 18
respect to the documents sought in discovery, and concedes that Defendants are

entitled to relief in that form. (Doc. 455, p. 3).

           In Craig v. Kelchner, the case relied upon by Defendant T. Yoncuski, United

States District Judge James M. Munley found that the discovery offender was

counsel, and not the party.

           There is no question that counsel for defendants is the offending party
           in this instance. Counsel has significantly taxed judicial resources and
           is solely responsible for failing to comply with orders of court and
           completely disrupting the orderly flow of the litigation. In addition,
           counsel has continuously ignored plaintiff's discovery requests and
           motions, thereby causing him to incur additional expenses and great
           inconvenience.

Craig v. Kelchner, No. CIV. 3:07-CV-1157, 2010 WL 528331, at *2 (M.D. Pa.

Feb. 11, 2010).

           I cannot make such a definitive finding in this case. Defendant T. Yoncuski

attaches a series of three letters following the deposition of Plaintiff Deitrick,

attempting to get the requested information. (Doc. 453, Ex. B). He also notes that

Plaintiff Deitrick herself was at the deposition and both heard and agreed to the

requests for follow-up information. At the hearing on this matter, and in their

responsive brief (Doc. 455, at p. 3) Plaintiff Deitrick’s counsel conceded that much

of the requested information was not produced.

           Plaintiff Deitrick’s testimony before me on June 19, 2018. explaining that

failure was a series of “I don’t know” and “I don’t remember” excuses. For


o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 14 of 18
example, regarding the “blue chew book” it appeared from the testimony at the

hearing before me that Plaintiff Deitrick sold items at flea markets and craft shows

over the years. It was her practice to write down what she sold and the prices on

sheets of paper while in the field. When she returned home she would enter the

information into a blue notebook. That notebook was provided to her tax preparer

and returned to her. How she determined her profit by only recording the sale price

is not clear to me from her testimony. It also was not clear if she collected or

recorded sales tax on these sales. At some point (it was not clear to me during her

testimony if it was before or after her deposition) her new puppy, named “Baby”

chewed the blue vinyl notebook, rendering it unreadable. She threw it (the book,

not the dog) away, but does not remember when, and apparently did not promptly

advise Defendants of that fact. She could not find any records showing the dates

she attended shows or made sales and could not remember who exactly she spoke

to or when in her attempts to reconstruct her flea market career. These vague,

undocumented responses from her deposition, affidavit, and hearing testimony

make it impossible for her to be meaningfully cross-examined at trial regarding

these sales. That information is relevant on two fronts: 1) her knowledge of values

as it relates to the contents of her stolen safe; and, 2) the ability of the Defendants

to inquire if any items supposedly in the safe were in fact sold by her. She insists




o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 15 of 18
under oath that items from the safe were not sold at flea markets, but her inability

to provide basic information precludes meaningful testing of that assertion.

           Without having to reach a conclusion on the truthfulness of those responses,

a finding that they are inadequate is clear. Plaintiff Deitrick has failed in her duty

to cooperate in accordance with the spirit of Rule 26 of the Federal Rules of Civil

Procedure. Federal discovery is premised upon good faith cooperation among the

lawyers and the parties. In this case, the rancor that accompanies an unusually

bitter divorce has been magnified by criminal charges and counter charges, as well

as multiple appeals. Given Plaintiff Deitrick’s failure to follow the spirit of Rule 26

throughout the discovery process in this case, I find that some sanction is

warranted, but I decline to grant all of the sanctions proposed by Defendant T.

Yoncuski.

           B.         DEFENDANT T. YONCUSKI’S REQUESTS TO LIMIT PLAINTIFF DEITRICK’S
                      TESTIMONY AS A DISCOVERY SANCTION

        Request 10(a) in Defendant T. Yoncuski’s Motion is problematic because of

the vagary of the final phrase in the request, “… or elsewhere by Plaintiff.” The

request and Plaintiff Deitrick’s response read as follows:

        10a. Plaintiff shall be precluded from testifying or presenting
        evidence regarding damages or value with respect to any item
        which was allegedly purchased or obtained at a flea market, store,
        or elsewhere by Plaintiff.

        Pl Response: With respect to the request at 10(a) Plaintiff does not
        object so long as "elsewhere" does not include items which were
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 16 of 18
        allegedly in the safe. Further, the prohibition should not prevent
        Plaintiff, as she has repeatedly testified during depositions, that she did
        not sell safe items at the flea market and, further, that such items were
        what she considered to be "junk."
          It appears that Plaintiff Deitrick is arguing that the jewelry items in the safe

stolen from her home where not like the items that she bought and sold at flea

markets or shows. The Motion, response, and testimony at the hearing do not

provide a clue as to the source of the jewelry in the stolen safe. Presumably, the

parties are aware of a different explanation for those items, but the court is not.

Choices that come to mind are gifts, inheritance, or she manufactured them herself.

However, I am unwilling to speculate as to the meaning of Defendant T.

Yoncuski’s “…or elsewhere” request. As such, Defendant T. Yoncuski’s proposed

sanction 10(a) must be denied.

        Requests 10(b) and (c) are similar and appear to be aimed at Plaintiff

Deitrick’s “hobby” of buying and selling costume or “junk” jewelry. I agree that

Plaintiff Deitrick should be precluded from testifying or presenting evidence

regarding the value of items based upon alleged receipts, appraisals, or any other

documents which have been requested in discovery and not produced by her. As

such, I will impose Defendant T. Yoncuski’s proposed sanctions 10(b) and 10(c).

           C.         DEFENDANT T. YONCUSKI’S REQUEST FOR CURATIVE JURY
                      INSTRUCTIONS AS A DISCOVERY SANCTION

        Issues regarding jury instructions are best left until the final pre-trial

conference or the actual trial. If I am the trial judge, I will request any proposed
o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 17 of 18
non-standard jury instructions be submitted at least one week before the final pre-

trial conference and will resolve as many as possible at the final pretrial

conference.

           D.         DEFENDANT T. YONCUSKI’S REQUEST FOR FINANCIAL SANCTIONS

        The issue of financial sanctions is best left until after the trial. It is clear that

Plaintiff Deitrick has been less than forthcoming with discovery and that some

sanction is in order for the unnecessary delay. Who is responsible for those delays

is not so clear. Defendant Yoncuski may renew his request for financial sanctions

regarding this discovery motion (Doc. 453) after the trial. Fed. R. Civ. P. 37(a)(5)

will apply.

        An appropriate Order will follow.

Date: February 5, 2019                                                        BY THE COURT

                                                                              s/William I. Arbuckle
                                                                              William I. Arbuckle
                                                                              U.S. Magistrate Judge




o:\arbuckle\drafts\06-1556 (deitrick v. costa et al)\sanction motions\memorandum after hearing on motion of sanctions (doc. 453) (ns edits).docx
                                                            Page 18 of 18
